      Case 4:20-cv-01101 Document 6 Filed on 05/26/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         May 26, 2020
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk

                              HOUSTON DIVISION
                                     §
JONATHAN D. MITCHELL,                §
(TDCJ-CID #2189588)                  §
                                     §
            Petitioner,              §
                                     §
vs.                                  § CIVIL ACTION H-20-1101
                                     §
LORIE DAVIS,                         §
                                     §
            Respondent.              §


                                  ORDER OF DISMISSAL



      For the reasons stated in this Court’s Memorandum on Dismissal entered this date, this civil

action is DISMISSED without prejudice.

      SIGNED at Houston, Texas, on May 26                       , 2020.




                                            VANESSA D. GILMORE
                                            UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-1101.a01.wpd
